—Amended order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court properly granted that part of defendants’ motion for summary judgment seeking dismissal of the complaint against defendants County of Monroe and Monroe County Sheriff’s Department because the County of Monroe has not assumed liability for the acts of the Sheriff or his deputies (see, Schulik v County of Monroe, 202 AD2d 960, 961; Davis v City of Rochester [appeal No. 2], 138 AD2d 945, appeal dismissed 72 NY2d 914).
The court erred, however, in denying that part of defendants’ motion seeking dismissal of the complaint against defendant Andrew Meloni, Monroe County Sheriff. Meloni established as a matter of law that he had no prior knowledge that an attack on plaintiff would occur (see, Schulik v County of Monroe, supra, at 961; Moore v City of Troy, 179 AD2d 842, 843, lv denied 79 NY2d 758). Plaintiff failed to raise a material question of fact and summary judgment dismissing the complaint in its entirety therefore should have been granted (see, Schulik v County of Monroe, supra; Urbanski v County of Monroe, 134 *992AD2d 925, 926). (Appeals from Amended Order of Supreme Court, Monroe County, Calvaruso, J.—Summary Judgment.) Present—Lawton, J. P., Fallon, Doerr, Balio and Boehm, JJ.